Citation Nr: 1811881	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  14-34 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for dyssomnia.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Duffy, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from August 2006 to August 2011.

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at a March 2015 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the evidence of record.  

The Board observes that additional evidence including a statement from the Veteran's manager was received following the last adjudication by the RO in the August 2014 statement of the case.  However, as the Veteran's substantive appeal was received in September 2014, which is after February 2, 2013, an automatic waiver of evidence submitted by Veteran is presumed.  Because the Veteran submitted these records, a waiver of RO consideration is presumed.


FINDINGS OF FACT

1.  The evidence shows that the Veteran's dyssomnia more nearly approximated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to chronic sleep impairment and other associated symptoms.  

2.  The preponderance of the evidence is against a finding that the Veteran's dyssomnia more nearly approximated occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.


CONCLUSION OF LAW

The criteria for a disability rating of 30 percent (but no higher) for dyssomnia have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9440 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Legal Criteria

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

The Board will consider whether separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustments during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on the social and occupational impairment, rather than solely on the examiner's assessment of the level of disability at the moment of examination.  The rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126. 

The Veteran's dyssomnia is rated by analogy to DC 9440 under the schedule of ratings for mental disorders, 38 C.F.R. § 4.130.  In relevant part, the rating criteria are as follows:

A 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Although the Veteran's symptomatology is the primary consideration, the Veteran's level of impairment must be in "most areas" applicable to the relevant percentage rating criteria.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

In evaluating psychiatric disorders, VA has adopted and employs the nomenclature in the rating schedule based upon the Diagnostic and Statistical Manual of Mental Disorders of the American Psychiatric Association (DSM).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder should conform to the DSM.  See 38 C.F.R. § 4.125(a).

Effective August 4, 2014, VA amended the portion of its Rating Schedule dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the Fourth Edition of the DSM (DSM-IV) and replace them with references to the recently updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board on or before August 4, 2014, even if such claims are subsequently remanded to the AOJ.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  Because the AOJ certified the Veteran's appeal to the Board in March 2015, this claim is governed by the DSM-V. 

Nevertheless, under the DSM-IV, diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  While an examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, it is not determinative of the percentage VA disability rating to be assigned.  The percentage rating is to be based on all the evidence that bears on occupational and social impairment.  38 C.F.R. § 4.126; VAOPGCPREC 10-95 (1995); 60 Fed. Reg. 43186 (1995).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans' Claims stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Analysis

The disability rating for the Veteran's dyssomnia is currently 10 percent.    On appeal, the Veteran asserts that his disability picture for dyssomnia more nearly approximates a 30 percent rating under the relevant rating criteria noted above.  See, e.g., Veteran's September 2014 substantive appeal form.  The Veteran has not asserted he is entitled to a rating in excess of 30 percent, and the Board finds his predominant symptom is an inability to get inadequate sleep although he also testified at the hearing to having associated symptoms including difficulties with concentration and memory as well as social difficulties due to anger.  

After reviewing the totality of the evidence including the Veteran's hearing testimony and statements from his manager on appeal, the Board finds that the Veteran's disability picture for dyssomnia more nearly approximates a 30 percent rating.  In particular, the Board finds that the evidence of record shows that the Veteran suffers from chronic sleep impairment due to his service-connected dyssomnia, which has caused the Veteran's efficiency at work to decline.  See, e.g., Veteran's hearing testimony; March 2015 statement from the Veteran's manager.  While the rating criteria for a 30 percent rating contemplates chronic sleep impairment, the rating criteria for a 10 percent rating does not mention sleep impairment, and it addresses only mild and transient symptoms rather than the chronic symptoms the Veteran experiences.

However, the Board finds that the preponderance of the evidence is against a finding that the Veteran's disability picture for dyssomnia more nearly approximates a rating in excess of 30 percent.  First, the Board notes that the Veteran indicated on appeal that a 30 percent rating contemplates his disability picture.  Second, the Board notes that the medical evidence of record indicates that the Veteran experiences very few persistent and relevant symptoms aside from chronic sleep impairment.  

The Veteran attended a June 2011 mental health examination, and the examiner noted the Veteran was not having nightmares and that his sleep was better on the weekends although he is tired during the day because of poor sleep.  The Veteran denied anxiety, tension, or panic attacks during the day.  The Veteran denied irritability, startle response, hypervigilance, intrusive memories, flashbacks, or avoidance.  The examiner noted no depression, loss of energy, loss of interest, mania, or psychosis.  The examiner found the Veteran's concentration was good and noted the Veteran was not receiving psychiatric treatment.  The Veteran was able to bath, dress, and feed himself.  The Veteran reported going to the beach to learn to surf, playing flag football, rock climbing, playing guitar, traveling with his wife, and getting along with family and friends.  The Veteran was able to establish and maintain effective work and social relationships.  Recent and remote memory was good.  The examiner assessed the Veteran with a GAF of 80 and found his prognosis to be good.  The examiner opined that the Veteran's psychiatric symptoms were not severe enough to interfere with social functioning or require continuous medication.  

While the Veteran testified at his hearing to experiencing a decrease in work efficiency and some social difficulties due to anger associated with his condition, the Board finds such impairment is contemplated by a 30 percent rating.  The evidence of record does not show that the Veteran experiences symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood;  or difficulty in establishing and maintaining effective work and social relationships with the frequency, duration, and severity contemplated by a rating in excess of 30 percent.  To the extent that the Veteran may experience one or more of such symptoms at times, the Board finds that the frequency, duration, and severity of the Veteran's symptoms more nearly approximates the rating criteria for a 30 percent rating.   In particular, the Board finds that the preponderance of the evidence shows that the Veteran's decrease in work efficiency is occasional or intermittent rather than constant.  As the Veteran's manager indicated in a March 2015 statement, the Veteran satisfactorily performs complex language translation work.  See also Veteran's hearing testimony.  

In light of the above, the Board finds that a 30 percent rating more nearly approximates the Veteran's disability picture for dyssomnia consistent with the Veteran's contentions.  	


ORDER

Entitlement to an initial disability rating of 30 percent for dyssomnia (but no higher) is granted.  





____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


